United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2911
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Darryl E. Laytham,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 20, 2006
                                 Filed: September 25, 2006
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Darryl Laytham pleaded guilty to conspiring to distribute 50 grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(vii), and 846, and
to being a drug user in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(3)
and 924(a)(2). At sentencing, the district court1 calculated a Guidelines imprisonment
range of 135-168 months, and sentenced Laytham to concurrent terms in prison of 135
months for the drug-conspiracy conviction and 120 months for the firearm conviction,
to be followed by concurrent supervised release terms of 5 years and 3 years. For

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
reversal, Laytham argues that the district court erred in enhancing his base offense
level by two levels under U.S.S.G. § 2D1.1(b)(1) for possessing a dangerous weapon
in connection with his drug offense. We disagree, and therefore we affirm Laytham’s
sentence.

       The district court did not clearly err in imposing the enhancement. See United
States v. Torres, 409 F.3d 1000, 1003 (8th Cir. 2005) (standard of review). Three
firearms, one of which was a pistol, were found in Laytham’s home. The firearms
were loaded and accessible, and drugs and paraphernalia used in drug distribution
were also found in the home. See U.S.S.G. § 2D1.1, comment n.3 (adjustment should
be applied if weapon was present unless it is clearly improbable that weapon was
connected with offense); United States v. Lopez, 416 F.3d 713, 716 (8th Cir. 2005)
(likelihood of connection between drug offense and guns is increased by fact that gun
at issue is pistol, which is type of gun recognized as particularly likely to be used in
drug trade; further, loaded firearm implies probability of connection between drug
offense and firearm); United States v. Betz, 82 F.3d 205, 211 (8th Cir. 1996) (weapon-
possession enhancement upheld where firearms were found on premises from which
drug activities were conducted).

      Accordingly, we affirm.
                     ______________________________




                                          -2-